—Order, Supreme Court, New York County (Beatrice Shainswit, J.), entered November 29, 1999, directing compliance with a notice of discovery and inspection upon redaction of information regarding pricing of goods and services, unanimously affirmed, with costs.
In this action alleging the fraudulent conveyance of funds from one defendant company to another to avoid repayment of promissory notes held by plaintiff, the motion court properly exercised its discretion in directing that certain tax returns and business records of both defendant companies be provided to plaintiff, since the sought documents are material and necessary to plaintiffs prosecution of his lawsuit and there was no claim that they are privileged from disclosure (see, Spectrum Sys. Intl. Corp. v Chemical Bank, 78 NY2d 371, 376-377; Allen v Crowell-Collier Publ. Co., 21 NY2d 403, 406). In directing compliance with plaintiffs notice of discovery and inspection, there was no requirement for the court to inspect the sought materials in camera, or that the parties engage in motion practice (see, CPLR 3122, 3124). Concur — Nardelli, J. P., Williams, Wallach, Rubin and Friedman, JJ.